Case 1:17-cr-00101-LEK Document 839 Filed 01/30/20 Page 1 of 1                    PageID #: 7373




                                       Office of the Clerk

                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
                               300 Ala Moana Blvd., Rm. C-338
                                   Honolulu, Hawaii 96850
                                        Ph. 541-1300

*****************************************
    TO: Counsel

   FROM:       Sue Beitia
               Agalelei Elkington, Courtroom Manager

    DATE:      January 30, 2020

         RE:   Realtime Court Reporting Services
               United States of America v Anthony T. Williams;
               1:17-cr-00101-LEK-1 on February 4, 2020


               The Judges of the United States District Court have requested that real-time
reporting services be provided to them during evidentiary hearings involving the taking of
testimony from a live witness.

                In order to provide the Court with an accurate and more useful realtime record of
proceedings, counsel is directed to submit the following information to the courtroom manager
no later than January 31, 2020:

               1.     Names of parties and attorneys to the action;
               2.     Witness list; and
               3.     Exhibit list.

              The information will be shared with the court reporter to enable them to program
computers with steno outlines unique to your personal case.

               Thank you.

   cc:         Debra Read
               IT Director
               Theresa Lam, Courtroom Operations Supervisor
